                                                                                    USDC SDNY
                                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                       DOC #:
 ------------------------------------------------------------   X                   DATE FILED: 7/6/2021
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :          19-CR-166 (VEC)
                                                                :
                                                                :               ORDER
 ISAIAH MOSS,                                                   :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 25, 2021, the Court sentenced Defendant to seven years’

imprisonment and instructed Defendant to voluntarily surrender on July 7, 2021 (Dkt. 290);

        WHEREAS the Court instructed defense counsel to notify the Court if the Bureau of

Prisons (“BOP”) had not yet designated Mr. Moss to a specific facility in advance of his

surrender date; and

        WHEREAS on July 5, 2021, defense counsel notified the Court that, as of counsel’s

writing, BOP had not designated Mr. Moss to a particular facility (Dkt. 294);

        IT IS HEREBY ORDERED that Mr. Moss’s surrender date is ADJOURNED to August

6, 2021.

        IT IS FURTHER ORDERED that the Government is instructed to inquire of BOP about

the status of Mr. Moss’s designation and to file a letter with the Court reporting on when BOP

expects designation to occur.



SO ORDERED.
                                                                _________________________________
                                                                     ___
                                                                      _____________
                                                                                 _ __________ _______
Date: July 6, 2021                                                    VALERIE CAPRONII
      New York, NY                                                    United States District Judge
